220 F.2d 513
M. H. WAGNER, Appellant,v.UNITED STATES of America, Appellee.
No. 6928.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1955.Decided March 11, 1955.

W. H. McElwee, Jr., North Wilkesboro, N.C.  (Claude Hicks, Mocksville, N.C., and Woodson & Woodson, Salisbury, N.C., on brief), for appellant.
Lafayette Williams, Asst. U.S. Atty.  (Edwin M. Stanley, U.S. Atty., Greensboro, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant failed to file with the Clerk of the District Court written notice of appeal within ten days, as required by Rule 37 of the Rules of Criminal Procedure, 18 U.S.C.A.  As strict compliance with this requirement of the rule is jurisdictional, we have no option but to dismiss the appeal.  Appellant is not hurt by the dismissal, however, as we have examined the record on appeal and find that the points on which he relies are without merit.


2
Appeal dismissed.